Exhibit 99 FIRST ADVANTAGE CORPORATION ANNUAL REPORT ON FORM 10-K (UPDATED BY THIS CURRENT REPORT ON FORM 8-K) For the Year Ended December 31, 2008 PART I Item 1.Business. Note:The information contained in this item has been updated only to reflect First Advantage Corporation’s business segment realignments, which are discussed further in Notes 1, 3and16 in the Consolidated Financial Statements.This item has not been updated for other changes since December 31, 2008.For significant developments since the filing of the Company’s 2008 Annual Report on Form 10-K, refer to subsequent 2009 Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Our Company First Advantage Corporation (“First Advantage,” the “Company” or “We”) is an international provider of risk mitigation and business solutions.Our Company was formed in the June 5, 2003 merger with The First American Corporation’s (“First American”) screening technology division and US SEARCH.com Inc. (“US Search”).On June 6, 2003, First Advantage’s Class A common stock commenced trading on The Nasdaq Stock Market LLC (“Nasdaq”) under the symbol “FADV.” Prior to June 5, 2003, our activities were limited to participation in the business combination transaction contemplated by the Agreement and Plan of Merger dated December 13, 2002 (“Merger Agreement”) by and among First American, USSearch, First Advantage and Stockholm Seven Merger Corp. On June 5, 2003, HireCheck, Inc., Employee Health Programs, Inc., SafeRent, Inc., Substance Abuse Management, Inc., American Driving Records, Inc. and First American Registry, Inc., each formerly a wholly-owned subsidiary of First American and collectively comprising the First American Screening Technology (“FAST”) division, and US Search, a public company whose common shares were, until June 5, 2003, traded on Nasdaq under the symbol “SRCH,” became wholly-owned operating subsidiaries of First Advantage. Pursuant to the Merger Agreement, on June 5, 2003, First American received First Advantage Class B common stock representing approximately 80% of the economic interest and 98% of the voting interest of First Advantage. The former shareholders of US Search exchanged their outstanding shares of US Search common stock for First Advantage Class A common stock representing, in the aggregate, approximately 20% of the economic interest and 2% of the voting interest in First Advantage. On September 14, 2005, the Company acquiredFirst American’s Credit Information Group (“CIG”) Business under the terms of the master transfer agreement.First Advantage purchased the CIG Business and related businesses with 29,073,170 shares of its Class B common stock.The acquisition of the CIG Business by First Advantage was a transaction between businesses under common control of First American. As such, First Advantage recorded the assets and liabilities of the CIG Business at historical cost.
